DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority to PCT/JP2017/001391 filed 1/17/2017 and Japanese Application JP2016-011072 filed 1/22/2016 is acknowledged.
Preliminary Amendment filed 7/19/2018 is acknowledged.
Claims 4, 5, and 9 have been cancelled.  
Claims 1-10 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit”, “measuring unit”, “selecting unit” in claims 1, 3-6, and 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (US20150195827A1), hereafter Feng.
Regarding claim 1,
Feng discloses a User equipment (Fig. 1, 3, 4; vehicle/MS; Fig. 10, UE) that supports D2D communication and cellular communication (Fig. 1; Background; cellular/LTE/D2D) comprising a receiver that receives a radio parameter for the D2D communication corresponding to a downlink radio quality (i.e. QoS) or a propagation delay (i.e. latency) between a base station and the user equipment (Fig. 3-4, 211; paragraphs 89, 98; LAB channel information includes QoS parameters, i.e. latency, for urgent service events) and a communication unit that performs the D2D communication using the received radio parameter for the D2D communication corresponding to the radio quality or the propagation delay (Fig. 3-4, 220; paragraphs 99-128; D2D/V2V service performed on LAB channel according to information).

Regarding claim 10,
Feng discloses a communication method (i.e. Fig. 5, 6, 11, 13) performed by user equipment (Fig. 1, 3, 4; vehicle/MS; Fig. 10, UE) that supports D2D communication and cellular communication (Fig. 1; Background; cellular/LTE/D2D) comprising receiving a radio parameter for the D2D communication corresponding to a downlink radio quality (i.e. QoS) or a propagation delay (i.e. latency) between a base station and the user equipment (Fig. 3-4, 211; paragraphs 89, 98; LAB channel information includes QoS parameters, i.e. latency, for urgent service events) and performing the D2D communication using the received radio parameter for the D2D communication corresponding to the radio quality or the propagation delay (Fig. 3-4, 220; paragraphs 99-128; D2D/V2V performed according to received information
Regarding claim 2,
Feng discloses wherein the receiver includes a parameter receiver that receives, from the base station, the radio parameter for the D2D communication corresponding to the radio quality or the propagation delay (paragraph 89, 98; i.e. QoS parameters).

Regarding claim 5,
Feng discloses information that indicates to perform UL communication instead of the D2D communication is included in the radio parameter for the D2D communication, and the communication unit performs the UL communication instead of the D2D communication when the information that indicates to perform the UL communication instead of the D2D communication is included in the received radio parameter for the D2D communication corresponding to the radio quality or the propagation delay (i.e. paragraphs 129-135; when eNB is overloaded, channels reserved for V2V/D2D communication are reassigned to cellular/UL service).

Regarding claim 9,
Feng discloses the communication unit selects, based on a priority specified between the UL communication and the D2D communication, one of the UL communication and the D2D communication to perform communication (i.e. paragraph 97, 104, 129-135; priority level specified for each service type; resources balanced between cellular and V2V/D2D mode based on loading of eNB, etc.).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Zhao et al. (US20150215903A1), hereafter Zhao.

Regarding claim 3,
As shown above, Feng discloses the receiver receives, from the base station, a list of radio parameters for the D2D communication (paragraph 89, 98; i.e. active LAS list and profiles including QoS parameters) and also acknowledges a range of propagation delay for urgent events/V2V service (paragraph 7; i.e. 10-20ms) but does not expressly disclose measuring/selecting the radio quality or the propagation delay parameter for the D2D communication corresponding to the measured radio quality or the measured propagation delay from the list of radio parameters for the D2D communication for the radio quality or the propagation delay.  
Zhao discloses resource selection for device to device discovery (Title) including ranges of radio quality (Abstract; paragraphs 8-17, 271-272, 291-292; ; range of RSRP values for each of a plurality of resource pools) and measuring/selecting the radio quality or the propagation delay parameter for the D2D communication corresponding to the measured radio quality or the measured propagation delay from Abstract; paragraphs 8-16, 92-102; measure & select a resource pool based on RSRP measurement falling within the range RSRP values associated with the selected resource pool).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Feng by expressly providing a range of radio quality/propagation delay and measuring/selecting the radio quality or the propagation delay parameter for the D2D communication corresponding to the measured radio quality or the measured propagation delay from the list of radio parameters for the D2D communication for the radio quality or the propagation delay, as shown by Zhao, thereby enabling dynamic resource allocation based on changing mobile network conditions.

Regarding claim 4,
Feng does not expressly show a configuration of a resource pool is included in the radio parameter for the D2D communication, and performs the D2D communication using a resource of a resource pool corresponding to the radio quality or the propagation delay.
However, as shown above, Zhao discloses a configuration of a resource pool is included in the radio parameter for the D2D communication, and performs the D2D communication using a resource of a resource pool corresponding to the radio quality or the propagation delay (Abstract; paragraphs 8-17, 92-102, 271-272, 291-292; range of RSRP values for each of a plurality of resource pools; measure & select a resource pool based on RSRP measurement falling within the range RSRP values associated with the selected resource pool).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Feng by expressly providing a configuration of a resource pool is included in the radio parameter for the D2D communication, and performs the D2D communication using a resource of a resource pool corresponding to the radio quality or the propagation delay, as shown by Zhao, thereby enabling dynamic resource allocation based on changing mobile network conditions.

Regarding claim 6,
The combination of Feng and Zhao shows information that indicates to select a resource among resources of the resource pool to perform the D2D communication is included in the radio parameter for the D2D communication, and the communication unit selects the resource from the resources of the resource pool to perform the D2D communication (Feng: Fig. 3-4, 211/220; paragraphs 89, 98-128; LAB channel information includes QoS parameters, i.e. latency, for urgent service events; D2D/V2V service performed on LAB channel according to received information Zhao: Abstract; paragraphs 8-17, 92-102, 271-272, 291-292; range of RSRP values for each of a plurality of resource pools; measure & select a resource pool based on RSRP measurement falling within the range RSRP values associated with the selected resource pool).  See motivation above. 


8.        Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Gulati et al. (US20170006586A1; supported by Provisional Application 62/188199), hereafter Gulati.

Regarding claims 7 and 8,
As shown above, Feng discloses the receiver receives, from the base station, a list of radio parameters for the D2D communication (paragraph 89, 98; i.e. active LAS list and profiles including QoS parameters) and also acknowledges a range of propagation delay for urgent events/V2V service (paragraph 7; i.e. 10-20ms) but does not expressly disclose configurations of resource pools are time division multiplexed on a propagation delay range-by-propagation delay range basis and information indicating transmission timing (for each range of the propagation delay.
Gulati discloses techniques for managing a resource pool in wireless communications (Title) in which configurations of resource pools are time division multiplexed on a delay basis and information indicating transmission timing (Fig. 5A-B; paragraph 61-62; alternative TDM configuration of resource pools).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Feng by providing configurations of resource pools included in the radio parameter for the D2D communication are time division multiplexed on a delay basis and information indicating transmission timing, as shown by Gulati, thereby maintain reliability while reducing latency for services with greater latency requirements.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477